Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161596 & (20)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re ROBERT CHARLES COOK.                                                                            Elizabeth M. Welch,
  _____________________________________                                                                               Justices



  ROBERT CHARLES COOK,
      Plaintiff-Appellant,
  v                                                                 SC: 161596
                                                                    COA: 353431
  OAKLAND CIRCUIT JUDGE,
      Defendant-Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the June 12, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court. The motion for peremptory
  reversal and to expedite proceedings is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
         b0419
                                                                               Clerk